Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 1 of 20 PageID #: 70




 Sheehan & Associates, P.C.
 Spencer Sheehan
 505 Northern Blvd Ste 311
 Great Neck NY 11021-5101
 Telephone: (516) 303-0552
 Fax: (516) 234-7800
 spencer@spencersheehan.com

 Reese LLP
 Michael R. Reese
 100 W 93rd St Fl 16
 New York NY 10025-7524
 Telephone: (212) 643-0500
 Fax: (212) 253-4272
 mreese@reesellp.com

 United States District Court
 Eastern District of New York                               1:19-cv-05913-CBA-SMG

 Walleta Burke, Sharon Lucky, individually
 and on behalf of all others similarly situated,
                                  Plaintiffs,

                   - against -                               First Amended Complaint

 Whole Foods Market Group, Inc.,
                                  Defendant

         Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

 to plaintiffs, which are based on personal knowledge:


         1.    Whole Foods Market Group, Inc. (“defendant”) directs the manufacture, distributes,

 markets, labels and sells organic vanilla soymilk purporting to be flavored only with vanilla

 ingredients under its Organic 365 Everyday Value brand (“Product”).

         2.    The Product is available to consumers from defendant’s retail stores and website and

 is sold in cartons of 32 OZ and 64 OZ.

         3.    The relevant front label representations include “Organic 365 Everyday Value,”



                                                   1
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 2 of 20 PageID #: 71




 “Soymilk” and “Vanilla.”




         4.    The representations are misleading because although the characterizing flavor is

 represented as vanilla, it contains less flavoring from vanilla beans than consumers would expect

 based on the front label and ingredient list.

         5.    The representations are misleading because the Product contains vanillin from non-

 vanilla sources, which is required to be designated as an artificial flavor when used with vanilla

 and for the front label to disclose it is artificially flavored.

         6.    The representations are misleading because the Product contains maltol and

 piperonal, artificial flavors when used with vanilla or by themselves, which enhance and simulate

 the Product’s vanilla taste, but are not disclosed to consumers.

         7.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the flavor



                                                      2
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 3 of 20 PageID #: 72




 commonly known as vanilla.

          8.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

 used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

 for its desirable aroma qualities.”1

          9.     Vanilla’s unique flavor cannot be duplicated by science due to over 200 compounds

 scientists have identified, including volatile constituents such as “acids, ethers, alcohols, acetals,

 heterocyclics, phenolics, hydrocarbons, esters and carbonyls.”2

          10.    Demand for real vanilla “has been steadily increasing…due to consumer demand for

 natural foods that are free of artificial ingredients.”3

          11.    According to one flavor supplier, today’s consumers “want real vanilla, not imitation

 [vanilla] flavoring.”

          12.    Nielsen has reported that 62% of consumers say they try to avoid artificial flavors.4

          13.    Another study by New Hope Network concludes that “71% of consumers today are

 avoiding artificial flavors.”5

          14.    Label Insight determined that 76% of consumers avoid products with artificial

 flavors.6

          15.    Flavoring ingredients, especially for products labeled as “vanilla,” are typically the

 most valuable component of a food, and the price of vanilla has reached record highs in recent



 1
   Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018; Kristiana
 Lalou Queen of flavors: Vanilla rises above transparency concerns to lead category, Food Ingredients First, Sept. 3,
 2019 (describing vanilla as “versatile”).
 2
   Arun K. Sinha et al., “A comprehensive review on vanilla flavor: extraction, isolation and quantification of vanillin
 and other constituents,” International Journal of Food Sciences and Nutrition 59.4 (2008): 299-326.
 3
   Chagrin Valley Soap & Salve Company, FAQs, Why Are The Prices of Vanilla Bean Products Always Increasing?
 4
   Nielsen, Reaching For Real Ingredients: Avoiding The Artificial, Sept. 6, 2016.
 5
   Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider, Oct. 11, 2019.
 6
   Thea Bourianne, Exploring today’s top ingredient trends and how they fit into our health-conscious world, March
 26-28, 2018.


                                                           3
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 4 of 20 PageID #: 73




 years.7

           16.   Natural flavors “almost always cost[s] much more than an artificial flavor,” so

 companies and consumers are willing to pay higher prices for the real thing – orange flavor from

 oranges and vanilla flavor from vanilla, as opposed to orange flavor synthesized from lemons or

 vanillin (the main flavor molecule in vanilla) derived from wood pulp or petroleum derivatives.8

           17.   Attempts at imitating vanilla have frustrated consumers for as long as this flavor has

 been available.

           18.   During the first half of the 20th century, “the widespread and exceedingly serious

 adulteration of vanilla extracts that are now labeled ‘pure’” was rampant, which resulted in

 consumers expecting vanilla but receiving its synthetic replacement, vanillin, the main molecule

 in vanilla.9

           19.   To prevent this deception, vanilla became the only flavor to have a standard of

 identity, to “insure, for the protection of both the consumers and our industry, that all vanilla

 products are correctly labeled and meet at least minimum standards.”10 See 21 C.F.R. § 169.175 –

 21 C.F.R. § 169.182 (vanilla products); see also 1 NYCRR § 250.1(a)(17) (“the commissioner

 hereby adopts the following as the standards of identity…as published in…21 CFR part 169”).11

           20.   The words and statements used to designate a product’s characterizing flavor are


 7
   Finbarr O’Reilly, Precious as Silver, Vanilla Brings Cash and Crime to Madagascar, New York Times, Sept. 4, 2018.
 8
   David Andrews, Synthetic ingredients in Natural Flavors and Natural Flavors in Artificial flavors, Environmental
 Working Group (EWG).
 9
    Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960; Memorandum of Telephone
 Conversation between Mr. Alfred Daibock, Commercial Policy Division, Department of State and Tom Bellis, Food
 Standards Branch, FDA (the FDA stated, “The prime purpose sought to be served by the standards adopted was to
 promote honest, fair dealing with housewives and other consumers of the flavorings covered by the standards”).
 10
    Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960; Press Release U.S. Department of
 Health, Education, and Welfare, September 13, 1963.
 11
    1 NYCRR § 250.1(a)(17), Section 250.1, Foods, Part 250, Definitions and Standards, Subchapter C, Food and Food
 Products, Chapter VI, Food Control, Title 1; 1. New York State has adopted and incorporated in its entirety, all
 provisions of the Federal Food, Drug and Cosmetic Act (“FFDCA”) through its Agriculture and Markets Law
 (“AGM”) and the accompanying regulations. See Title 1, Department of Agriculture and Markets, Official
 Compilation of Codes, Rules and Regulations of the State of New York (“NYCRR”).


                                                         4
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 5 of 20 PageID #: 74




 required to specify whether the food (i) contains a “characterizing food ingredient, e.g.,

 strawberries in ‘strawberry shortcake,’” (ii) how much of the characterizing ingredient is

 contained, e.g., is it sufficient to independently characterize the food, (iii) natural flavor derived

 from the characterizing ingredient, e.g., natural strawberry flavor, (iv) contains no natural flavor

 “from the product whose flavor is simulated,” (v) contains natural flavor from sources other than

 the characterizing flavor which “simulates, resembles or reinforces the characterizing flavor,” and

 (vi) contains “artificial flavor which simulates, resembles or reinforces the characterizing flavor.”

 See 21 C.F.R. § 101.22(i).

        21.    Consumers expect the Product’s vanilla taste to only come from vanilla beans

 because they are accustomed to labels with terms such as “flavored,” “artificial flavors” and “with

 other natural flavors.” See 21 C.F.R. § 101.22(i)(1)(i) (“e.g., ‘natural strawberry flavored

 shortcake,’ or ‘strawberry flavored shortcake’.”); 21 C.F.R. § 101.22(i)(1)(ii) and 21 C.F.R. §

 101.22(i)(2) (“artificially flavored”); 21 C.F.R. § 101.22(i)(1)(iii) (“with other natural flavor”).

        22.    Consumers expect this because they are accustomed to seeing labels with terms such

 as “flavored,” “artificial flavors” and “with other natural flavors.” See 21 C.F.R. § 101.22(i)(1)(i)

 (“e.g., ‘natural strawberry flavored shortcake,’ or ‘strawberry flavored shortcake’.”); 21 C.F.R. §

 101.22(i)(1)(ii) and 21 C.F.R. § 101.22(i)(2) (“artificially flavored”); 21 C.F.R. § 101.22(i)(1)(iii)

 (“with other natural flavor”).

        23.    This conclusion is consistent with a consumer survey commissioned by plaintiffs’

 counsel, finding that over sixty-four (64) percent of consumers expected the Product’s vanilla taste

 “comes from a vanilla plant, such as vanilla extract, which is made from vanilla beans from the

 vanilla plant.” Exhibit “A,” Propeller Insights, Non-Dairy Milk Alternatives Study, Survey #

 050520-1, May 5, 2020.




                                                   5
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 6 of 20 PageID #: 75




            24.    When asked to consider whether they would be less likely to purchase the Product

 had they known the vanilla flavoring did not come from the vanilla plant, fifty-five (55) percent

 agreed. Exhibit “A,” p. 4.

            25.    Contrary to what consumers expect and the law requires, the Product’s vanilla taste

 is provided by flavors other than from the vanilla plant.

            26.    This is revealed in multiple ways, including the ingredient list showing more non-

 vanilla “organic natural flavor” than “organic vanilla extract.”




                                                       INGREDIENTS:     ORGANIC     SOYMILK
                                                       (FILTERED WATER, ORGANIC SOYBEANS),
                                                       ORGANIC    CANE    SUGAR,    ORGANIC
                                                       NATURAL        FLAVOR,      CALCIUM
                                                       CARBONATE, SEA SALT, GELLAN GUM
                                                       ORGANIC VANILLA EXTRACT ORGANIC
                                                       LOCUST    BEAN    GUM,   VITAMIN   A
                                                       PALMITATE, ERGOCALCIFEROL (VITAMIN
                                                       D2),   RIBOFLAVIN    (VITAMIN    B2),
                                                       CYANOCOBALAMIN (VITAMIN B12).




            27.    The Product’s front label includes no reference to any non-vanilla flavors, which is

 false, deceptive and misleading because these flavors enhance, resemble, simulate, reinforce and

 extend the “complex array of flavor notes and aromas” by providing, among other things, creamy,

 sweet and vanilla-like notes.12

            28.    This is concluded through gas chromatography-mass spectrometry (“GC-MS”)

 analysis, which identified the Product’s flavor compounds by matching their mass to charge ratio

 (m/z ratio) with a database of virtually all known flavor compounds. Exhibit “B,” GC-MS Report,


 12
      Vanilla, Taste Foundations, Virginia Dare Company.


                                                           6
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 7 of 20 PageID #: 76




 July 15, 2020.

                              Peak Assignment Table




                                       7
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 8 of 20 PageID #: 77




          29.    Based on the Peak Assignment Table, the Product’s vanilla taste is supplied by the

 components of the “Organic Natural Flavor,” which includes maltol (MS Scan # 724, 11.1403

 PPM), piperonal (MS Scan # 961, 5.7356 PPM) and vanillin (MS Scan # 1022, 21.4526 PPM).

          30.    Maltol is an artificial flavor, used to enhance the flavor of vanilla by increasing a

 food’s sweetness. See 21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).13

          31.    Maltol “can help to smooth authentic style vanilla bean flavors” at modest levels.14

          32.    Though maltol has been detected in vanilla extract at low levels, between 0.004 and

 0.01 PPM, its presence in the Product at 11.1403 PPM (MS Scan # 724) means it is part of the

 “Organic Natural Flavor.”

          33.    The Product contains piperonal (heliotropine), 5.7356 PPM (MS Scan # 961, an

 artificial flavor compound not found in vanilla. See 21 C.F.R. § 172.515(b) (“Synthetic flavoring

 substances and adjuvants.”).15

          34.    Piperonal contributes “a sweet vanilla olfactory note as well as a sweet, aromatic,

 vanilla, and benzaldehyde taste” and imparts “vanilla flavors to food and beverage products.”16

          35.    The Product also contains “an abnormal excess of vanillin [MS Scan # 1022, 21.4526

 PPM] relative to the profile of minor components in a vanilla preparation,” such as vanillyl ethel

 ether (MS Scan # 1049, 0.0393 PPM). 17

          36.    This ratio, over 545, greatly exceeds the ratio of 27.24 detected in vanilla extract

 based on the proportion of vanillin (MS Scan # 759, 77.4301 PPM) to vanillyl ethel ether (MS


 13
    21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”); Maltol, UL Prospector, Bryan W Nash
 & Sons Ltd.
 14
    John Wright, Flavor Bites: Maltol, Perfumer & Flavorist, June 2020.
 15
    21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”); C. B. Gnadinger, "Piperonal in Vanilla
 Extract." Industrial & Engineering Chemistry 18.6 (1926): 588-589.
 16
    Piperonal, Moellhausen S.p.A., UL Prospector.
 17
    Sinha at 319-20 (“Adulteration can be detected chromatographically by an abnormal excess of vanillin relative to
 the profile of minor components in a vanilla preparation, but again the possibility is there to manipulate this profile
 artificially.”).


                                                           8
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 9 of 20 PageID #: 78




 Scan #809, 2.8421 PPM). Exhibit “C,” Table 2, Peak Assignment Table for Simply Organic

 Madagascar Pure Vanilla Extract.

         37.    The Product’s ingredient list fails to clarify any front label ambiguity because even

 though “organic vanilla extract” is listed, its contribution to the Product’s vanilla taste is less than

 the front label would have consumers believe.

         38.    This is because main components of vanilla extract consist of “water, alcohol and

 vanilla bean extractives.”18 21 C.F.R. § 169.175(a).

         39.     The amount of vanillin – the principal flavoring component of vanilla – in vanilla

 extract ranges “from 0.2 g per 100mL (0.2%) for a good quality extract to less than 0.02 g per

 100mL (0.02%) for inferior quality product.”19

         40.    Based on the ingredient listing of “organic vanilla extract” and the “organic natural

 flavor” which includes vanillin, maltol and piperonal, it would appear the front label should

 contain the statement “With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) (“If the food

 contains both a characterizing flavor from the product whose flavor is simulated and other natural

 flavor which simulates, resembles or reinforces the characterizing flavor, the food shall be labeled

 in accordance with the introductory text and paragraph (i)(1)(i) of this section and the name of the

 food shall be immediately followed by the words ‘with other natural flavor’”).

         41.    However, the “WONF” requirement is not applicable because the Product’s

 characterizing flavor is vanilla, which means the vanilla standards take precedence over the general

 flavor regulations when they conflict. Compare 21 C.F.R. § 101.22 with 21 C.F.R. § 169.175-182.




 18
   Bakto Flavors, https://www.baktoflavors.com/how-to-buy-vanilla-extract
 19
   Arvind S. Ranadive, Quality control of vanilla beans and extracts (pp. 141-161) in Handbook of Vanilla Science
 and Technology, Havkin-Frenkel, Daphna, and Faith C. Belanger, eds., Hoboken, NJ, Blackwell Publishing, 2011.


                                                        9
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 10 of 20 PageID #: 79




          42.    According to representatives of FEMA:

          The standards for vanilla extract and the other standardized vanilla products at 21
          CFR 169 expressly do not provide WONF designation. This means that a flavoring
          mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
          process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
          (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
          similar descriptive terms.

          John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers
          Association of the United States, “Labeling Vanilla Flavorings and Vanilla-
          Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018.

          43.    Even though the ingredient list contains “organic vanilla extract” separately from

  “organic natural flavor,” federal and state regulations recognize the relationship of these two

  ingredients.

          44.    For instance, when vanillin (from non-vanilla sources) and vanilla are combined, the

  ingredient list is required to state “‘contains vanillin, an artificial flavor (or flavoring).’” See 21

  C.F.R. § 169.180(b) (“Vanilla-vanillin extract”).

          45.    The Product’s use of vanillin, piperonal and maltol (“organic natural flavor”) with

  vanilla (“organic vanilla extract”) requires the front label to disclose “artificial (vanilla) flavor.”

  See Exhibit “D,” Memorandum of Conference, Status of Vanilla Flavoring with other Natural

  Flavors, July 8, 1966 (“The vanilla standard determines vanilla as a standardized product. If other

  flavorings are added, then the vanilla is no longer a standardized product and should therefore be

  labeled artificial or imitation.”).

          46.    Defendant’s Vanilla Soymilk, “containing vanillin derived from a non vanilla bean

  source needs to be labeled as artificially flavored [because] the food is characterized/labeled as

  vanilla flavored.” Exhibit “E,” FDA, Letter, Margaret-Hanna Emerick to Richard Brownell,

  February 25, 2016; see 21 C.F.R. § 101.22(i)(2) (requiring a food that “contains any artificial

  flavor which simulates, resembles or reinforces the characterizing flavor” to be labeled “artificially



                                                    10
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 11 of 20 PageID #: 80




  flavored”).

          47.   Including vanillin and other vanilla enhancing flavors as part of the “Organic Natural

  Flavor” is misleading because it fails to disclose that these flavors are required to be designated as

  artificial flavors when paired with vanilla.

          48.   A reasonable consumer cannot follow up or learn the truth that the Product contains

  non-vanilla artificial flavors, including vanillin from non-vanilla sources, from reading the

  Product’s ingredient list because defendant labels this flavor as “Organic Natural Flavor” and fails

  to provide clarification elsewhere on the Product.

          49.   Defendant’s branding and packaging of the Product is designed to – and does –

  deceive, mislead, and defraud plaintiffs and consumers.

          50.   Defendant sold more of the Product and at higher prices than it would have in the

  absence of this misconduct, resulting in additional profits at the expense of consumers like

  plaintiffs.

          51.   The value of the Product that plaintiffs purchased and consumed was materially less

  than its value as represented by defendant.

          52.   Had plaintiffs and class members known the truth, they would not have bought the

  Product or would have paid less for them.

          53.   As a result of the false and misleading labeling, the Product is sold at a premium

  price, approximately no less than $3.99 for cartons of 32 OZ and $5.49 for 64 OZ, excluding tax,

  compared to other similar products represented in a non-misleading way.




                                                   11
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 12 of 20 PageID #: 81




                                           Jurisdiction and Venue


          54.      Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

  of 2005 or “CAFA”).

          55.      Under CAFA, district courts have “original federal jurisdiction over class actions

  involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

  diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

          56.      Plaintiff Walleta Burke is a citizen of New York.

          57.      Plaintiff Sharon Lucky is a citizen of New York.

          58.      Defendant Whole Foods Market Group, Inc. is an corporation with a principal place

  of business in Austin, County, and therefore is a citizen of .

          59.      “Minimal diversity” exists because plaintiff Burke and defendant are citizens of

  different states.

          60.      Venue is proper in this judicial district because a substantial part of the events or

  omissions giving rise to the claim occurred in this District, viz, the decision to purchase the Product

  and the misleading representations and/or their recognition as such by Plaintiff Burke, occurred in

  this district.

          61.      This court has personal jurisdiction over defendant because it conducts and transacts

  business, contracts to supply and supplies goods within New York.

                                                     Parties

          62.      Plaintiff Walleta Burke is a citizen of Kings County, New York.

          63.      Plaintiff Sharon Lucky is a citizen of New York County, New York.

          64.      Defendant Whole Foods Market Group, Inc. is a Delaware corporation with a

  principal place of business in Austin, Texas, Travis County.



                                                     12
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 13 of 20 PageID #: 82




          65.   Defendant owns and operates approximately 500 stores nationwide which sell high-

  value groceries to consumers.

          66.   Defendant also distributes and sells its Products through its website and its parent

  company, Amazon.com, Inc.

          67.   During the relevant statutes of limitations, plaintiffs purchased the Product within

  their district and/or State for personal consumption and/or use in reliance on the representations

  the Product’s flavor contained only vanilla flavoring from vanilla beans and was not enhanced by

  non-vanilla flavors including artificial flavors.

          68.   Plaintiff Walleta Burke purchased defendant’s Organic 365 Vanilla Soymilk

  throughout 2018 at Whole Foods, 4 Union Square E S, New York, NY 10003.

          69.   Plaintiff Sharon Lucky purchased defendant’s Organic 365 Vanilla Soymilk during

  2019, including on or around November 20, 2019 at Whole Foods, 100 W 125th St, New York,

  NY 10027.

          70.   Plaintiffs bought the Product because they liked the product type for its intended use

  and expected its vanilla flavor to not be enhanced by non-vanilla flavors and artificial flavors,

  because the front label did not disclose this nor was it clarified by the ingredient list.

          71.   Plaintiffs intend to buy the Product again if it was reformulated to contain flavor only

  from vanilla or if it is labeled accurately to reflect its contents.

                                             Class Allegations


          72.   The class will consist of all purchasers of the Product who reside in New York during

  the applicable statutes of limitations.

          73.   Plaintiff will seek class-wide injunctive relief based on Rule 23(b) in addition to

  monetary relief class.



                                                      13
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 14 of 20 PageID #: 83




          74.   Common questions of law or fact predominate and include whether defendant’s

  representations were and are misleading and if plaintiffs and class members are entitled to

  damages.

          75.   Plaintiffs' claims and basis for relief are typical to other members because all were

  subjected to the same unfair and deceptive representations and actions.

          76.   Plaintiffs are adequate representatives because their interests do not conflict with

  other members.

          77.   No individual inquiry is necessary since the focus is only on defendant’s practices

  and the class is definable and ascertainable.

          78.   Individual actions would risk inconsistent results, be repetitive and are impractical

  to justify, as the claims are modest relative to the scope of the harm.

          79.   Plaintiffs' counsel is competent and experienced in complex class action litigation

  and intends to adequately and fairly protect class members’ interests.

          80.   Plaintiffs seek class-wide injunctive relief because the practices continue.

                            New York General Business Law (“GBL”), §§ 349 & 350
                                      (Consumer Protection Statutes)

          81.   Plaintiffs incorporate by reference all preceding paragraphs.

          82.   Plaintiffs and class members desired to purchase and consume products which were

  as described and marketed by defendant and expected by reasonable consumers, given the product

  type.

          83.   Defendant’s acts and omissions are not unique to the parties and have a broader

  impact on the public.

          84.   Defendant misrepresented the substantive, quality, compositional, organoleptic

  and/or nutritional attributes of the Product.



                                                   14
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 15 of 20 PageID #: 84




          85.   The amount and proportion of the characterizing component, vanilla, has a material

  bearing on price and consumer acceptance of the Product and consumers do not expect that non-

  vanilla, artificial flavors where a product is labeled “vanilla” without more.

          86.   The ingredient list declaration of “organic natural flavor” fails to tell consumers and

  plaintiffs that the Product contains added vanillin, from non-vanilla sources, which is required to

  be designated as an artificial flavor on the ingredient list and make the front label disclose

  “artificially flavored.”

          87.   Plaintiffs relied on the statements, omissions and representations of defendant, and

  defendant knew or should have known the falsity of same.

          88.   Plaintiffs and class members would not have purchased the Product or paid as much

  if the true facts had been known, suffering damages.

                                          Negligent Misrepresentation

          89.   Plaintiffs incorporate by reference all preceding paragraphs.

          90.   Defendant misrepresented the substantive, quality, compositional, organoleptic

  and/or nutritional attributes of the Product.

          91.   The amount and proportion of the characterizing component, vanilla, has a material

  bearing on price and consumer acceptance of the Product and consumers do not expect that non-

  vanilla, artificial flavors where a product is labeled “vanilla” without more.

          92.   The ingredient list declaration of “organic natural flavor” fails to tell consumers and

  plaintiffs that the Product contains added vanillin, from non-vanilla sources, which is required to

  be designated as an artificial flavor on the ingredient list and make the front label disclose

  “artificially flavored.”

          93.   Defendant had a duty to disclose and/or provide non-deceptive marketing of the




                                                   15
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 16 of 20 PageID #: 85




  Product and knew or should have known same were false or misleading.

          94.    This duty is based on defendant’s position as an entity which has held itself out as

  having special knowledge and experience in the production, service and/or sale of the product type.

          95.    The representations took advantage of consumers’ cognitive shortcuts made at the

  point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

          96.    Plaintiffs and class members reasonably and justifiably relied on these negligent

  misrepresentations and omissions, which served to induce and did induce, the purchase of the

  Product.

          97.    Plaintiffs and class members would not have purchased the Product or paid as much

  if the true facts had been known, suffering damages.

                Breaches of Express Warranty, Implied Warranty of Merchantability and
                      Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

          98.    Plaintiffs incorporate by reference all preceding paragraphs.

          99.    The Product was manufactured, labeled and sold by defendant or at its express

  directions and instructions, and warranted to plaintiffs and class members that they possessed

  substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

  other attributes which they did not.

          100. The amount and proportion of the characterizing component, vanilla, has a material

  bearing on price and consumer acceptance of the Product and consumers do not expect that non-

  vanilla, artificial flavors where a product is labeled “vanilla” without more.

          101. The ingredient list declaration of “organic natural flavor” fails to tell consumers and

  plaintiffs that the Product contains added vanillin, from non-vanilla sources, which is required to

  be designated as an artificial flavor on the ingredient list and make the front label disclose

  “artificially flavored.”



                                                   16
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 17 of 20 PageID #: 86




          102. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

  marketing of the Product.

          103. This duty is based, in part, on defendant’s position as one of the most recognized

  companies in the nation in this sector.

          104. Plaintiffs provided or will provide notice to defendant, its agents, representatives,

  retailers and their employees.

          105. Defendant received notice and should have been aware of these misrepresentations

  due to numerous complaints by consumers to its main office over the past several years regarding

  the Product, of the type described here.

          106. The Product did not conform to its affirmations of fact and promises due to

  defendant’s actions and were not merchantable.

          107. Plaintiffs and class members would not have purchased the Product or paid as much

  if the true facts had been known, suffering damages.

                                                Fraud


          108. Plaintiffs incorporate by reference all preceding paragraphs.

          109. The amount and proportion of the characterizing component, vanilla, has a material

  bearing on price and consumer acceptance of the Product and consumers do not expect that non-

  vanilla, artificial flavors where a product is labeled “vanilla” without more.

          110. The ingredient list declaration of “organic natural flavor” fails to tell consumers and

  plaintiffs that the Product contains added vanillin, from non-vanilla sources, which is required to

  be designated as an artificial flavor on the ingredient list and make the front label disclose

  “artificially flavored.”

          111. Defendant’s fraudulent intent is evinced by its failure to accurately identify the



                                                   17
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 18 of 20 PageID #: 87




  Product on the front label and ingredient list, when it knew its statements were neither true nor

  accurate and misled consumers.

          112. Plaintiffs and class members would not have purchased the Product or paid as much

  if the true facts had been known, suffering damages.

                                             Unjust Enrichment

          113. Plaintiffs incorporate by reference all preceding paragraphs.

          114. Defendant obtained benefits and monies because the Product was not as represented

  and expected, to the detriment and impoverishment of plaintiffs and class members, who seek

  restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

  Plaintiffs demand a jury trial on all issues.

      WHEREFORE, Plaintiffs pray for judgment:

     1. Declaring this a proper class action, certifying plaintiffs as representatives and the

          undersigned as counsel for the class;

     2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

          challenged practices to comply with the law;

     3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

          representations, and restitution and disgorgement for members of the class pursuant to the

          applicable laws;

     4. Awarding monetary damages and interest pursuant to the common law and other statutory

          claims;

     5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

          experts; and




                                                  18
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 19 of 20 PageID #: 88




     6. Other and further relief as the Court deems just and proper.

  Dated: July 17, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311
                                                                Great Neck NY 11021-5101
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056

                                                                Reese LLP
                                                                Michael R. Reese
                                                                100 W 93rd St Fl 16
                                                                New York NY 10025-7524
                                                                Telephone: (212) 643-0500
                                                                Fax: (212) 253-4272
                                                                mreese@reesellp.com




                                                19
Case 1:19-cv-05913-CBA-SMG Document 16 Filed 07/17/20 Page 20 of 20 PageID #: 89




  1:19-cv-05913-CBA-SMG
  United States District Court
  Eastern District of New York

  Walleta Burke, Sharon Lucky, individually and on behalf of all others similarly situated,


                                          Plaintiffs,


          - against -


  Whole Foods Market Group, Inc.,


                                           Defendant




                                   First Amended Complaint



                         Sheehan & Associates, P.C.
                          505 Northern Blvd Ste 311
                           Great Neck NY 11021-5101
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




  Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
  New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
  under the circumstances, the contentions contained in the annexed documents are not frivolous.

  Dated: July 17, 2020
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
